Title: From Thomas Jefferson to De Puisaye, 11 February 1787
From: Jefferson, Thomas
To: Puisaye, André Louis Charles de



Paris Feb. 11. 1787.

Les talents que vous possedez, Monsieur, doivent bien vous faire reussir en Amerique, comme partout ailleurs. Vous ne pouvez pas manquer d’y trouver à quoi les occuper. Vous avez bien prevu que la manque de la langue du païs vous fera eprouver des difficultés. Je vous assure qu’ils ne seront pas mediocres, et je vous parle de ma propre experience. Il faudra aussi vous preparer d’y rencontrer des usages bien differentes de celles de la France. Mais le nom François, qu’on estime infiniment en Amerique, sera votre passeport, et vous assurera un bon accueil partout. Il y a en tout tems des batimens particuliers qui partent de Bourdeaux, Nantes, Lorient et Havre pour les differents ports des etats unis et il y a aussi un paquetbote du roy qui partira toutes les six semaines de Havre pour la Nouvelle York. Les climats les plus resemblants à ceux auxquels vous etes accoutumé sont ceux de la Nouvelle York, la Nouvelle Jersey, La Pensylvanie et Delaware. Je vous souhaite Monsieur le succès le plus complet, et je vous assure des sentiments de respect et d’estime avec lesquels j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

